Citation Nr: 1810103	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for skin rashes, including due to Persian Gulf service. 

2. Entitlement to service connection for generalized musculoskeletal and joint pain, including due to Persian Gulf service. 

3. Entitlement to service connection for a semen abnormality, including due to Persian Gulf service.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to January 1986 and December 1990 to May 1991, including a tour of duty in Southwest Asia Theater of Operations from December 1990 until April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in November 2015 and was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a review of the record reflects that further development is necessary with regard to the remaining claims to ensure there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

In a November 2015 Board decision, this case was remanded to obtain additional treatment records and to obtain additional VA examinations.  Unfortunately, another remand is required for clarification of the VA examiner's opinion.

In May 2016 VA examinations were conducted related to the Veteran's claimed skin rash disability, generalized musculoskeletal and joint pain, and semen abnormality.  The examiner issued an addendum opinion in December 2016.  Unfortunately, the examiner's opinion did not address the Veteran's lay reports of suffering skin rashes after returning from service in the Gulf War.  Additionally, it is not clear whether the Veteran's claimed generalized musculoskeletal and joint pain is attributable to his service-connected Chronic Fatigue Syndrome.  The examiner noted the chronic fatigue syndrome symptoms included generalized muscle aches and joint pains; however it is unclear if this encompasses all of the Veteran's symptoms.  The examiner also did not confirm or rule out a diagnosis of fibromyalgia as directed by the prior remand.  Finally, for the claimed semen abnormality, the examiner's opinion did not address the lay statements from the Veteran or his wife regarding the symptoms experienced by the Veteran's partners.

With regard to the issue of entitlement to a TDIU, any decisions on the service connection claims being remanded herein may affect the claim for a TDIU. Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion clarifying nature and etiology of any semen abnormality.  All pertinent evidence of record must be made available to and reviewed by the examiner in conjunction with the examination.  

With respect to a semen abnormality that is attributable to a known clinical diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

With respect to any abnormality that is not attributable to a known clinical diagnosis, the examiner should identify those symptoms and any objective indications of its presence.

The rationale for any opinion expressed must also be provided, with consideration of the Veteran's lay history.  The examiner must specifically address the Veteran's reports of his partners suffering from infections after sexual intercourse since returning from the Gulf War. 

2. Obtain an addendum opinion clarifying the nature and etiology of any skin rash disorder, currently diagnosed as dermatitis.  All pertinent evidence of record must be made available to and reviewed by the examiner in conjunction with the examination.  

With respect to symptoms that are attributable to a known clinical diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

With respect to any symptoms that are not attributable to a known clinical diagnosis, the examiner should identify those symptoms and any objective indications of its presence.

The rationale for any opinion expressed must also be provided.  The examiner must specifically address the Veteran's lay history of experiencing skin rashes since returning from the Gulf War.  

3. Obtain an addendum opinion clarifying the nature and etiology of the generalized musculoskeletal and joint pain. All pertinent evidence of record must be made available to and reviewed by the examiner in conjunction with the examination.

a) The examiner should state whether the reported musculoskeletal and joint pain is attributable to a known clinical diagnosis.  
b) The examiner should also clarify whether the generalized musculoskeletal and joint pain is a symptom of the Veteran's service-connected chronic fatigue syndrome.  
c) The examiner should also confirm or rule out a diagnosis of fibromyalgia. 
d) If the generalized musculoskeletal and joint pain is attributable to a disorder other than chronic fatigue syndrome or fibromyalgia, the examiner should state an opinion as to whether is it at least as likely as not (50 percent probability or more) that the diagnosed disorder began in service, was caused by service, or is otherwise related to the Veteran's active service. 

If any abnormality is not attributable to a known clinical diagnosis, the examiner should identify those symptoms and any objective indications of its presence.

The rationale for any opinion expressed must also be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




